Case 1:20-cv-03638-VM-RWL Document 47 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                   X                   June 17,    2021
POWERBOX (USA), INC.,              :
                                   :
                    Plaintiff,     :    20 Civ. 3638 (VM)
                                   :
     - against -                   :          ORDER
                                   :
HONEYWELL INTERNATIONAL, INC.      :
                                   :
                    Defendant.     :
                                   X
VICTOR MARRERO, United States District Judge.

      The status conference scheduled for June 18, 2021 at 3

p.m. is hereby adjourned to June 25, 2021 at 2 p.m. Because

of the ongoing COVID-19 pandemic, the conference shall be a

teleconference. The parties are directed to call the

following line at the scheduled time: 888-363-4749

(international callers dial 215-446-3662), access code

8392198. The parties are further directed to review the

Court’s Emergency Individual Rules and Practices in Light

of COVID-19, available on the Court’s website:

https://nysd.uscourts.gov/hon-victor -marrero.

SO ORDERED.

Dated:     New York, New York
           17 June 2021




                                  1
